CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 1 of 18




                     Exhibit C
     CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 2 of 18




101 West Broadway, Suite 820
San Diego, California 92101
(619) 400-5822
http://hartleyllp.com
Email: info@hartleyllp.com

Firm Profile:

Hartley LLP was formed in 2018, from founding partners who had previously worked together for
nearly two decades. Hartley LLP attorneys have extensive experience in all aspects of complex
plaintiffs’ contingency litigation, including antitrust, consumer protection, unfair competition,
wage and hour, and other large class action cases.

Hartley LLP lawyers have served as Court-appointed Lead or Co-Lead Class Counsel in multiple
coordinated multi-district litigation actions, as well as numerous Executive Committee and other
leadership positions in all forms of complex litigation.

Judges in class action cases have stated that Hartley LLP lawyers “ably represented their clients
and vigorously pursued their case” and noted Hartley LLP’s experience in antitrust and class action
litigation, including the ability to navigate difficult litigation hurdles such as overseas depositions
while achieving settlements with multiple defendants for class members.

Clients have stated that they have “never had more competent counsel,” that Hartley LLP lawyers
were “knowledgeable and helped make our case with minimal impact to the business” while being
“fun to work with,” and that founding partner Jason Hartley is a “fierce negotiator.”
     CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 3 of 18




                                            Attorneys

Jason S. Hartley
Founding Partner

Jason exclusively represents plaintiffs in commercial
contingency representation, class action litigation, antitrust, and
unfair competition. He is involved in all aspects of civil litigation
and has handled cases in both federal and state courts, in
litigation and at trial. For the past several years, his practice has
involved primarily antitrust and consumer class actions, often
representing the largest plaintiff class members in nationwide
antitrust actions.

Jason has successfully represented plaintiffs in federal Section 1 (conspiracy) and Section 2
(monopoly) Sherman Act cases and in state law actions alleging unfair business practices, false
advertising, pharmaceutical “sham patent” and “pay-for-delay “cases, among other claims. He
has developed an expertise litigating against foreign defendants, most notably in Asia. Jason has
represented a number of Fortune 500 companies as plaintiffs and served as lead counsel and in
senior litigation roles in numerous class actions, which have collectively recovered billions of
dollars for plaintiffs.

Jason has obtained notable results for his clients in numerous groundbreaking decisions and on
issues of first impression. For example, he obtained the first ever certification of a class of
purchasers in a patent related Walker Process antitrust claim (Alfred T. Giuliano, et al. v.
SanDisk Corporation, Case No. 4:10-cv-02787, ECF 302 (N.D. Ca. 2015)); he obtained the first
and only court-ordered denial of ACPERA protection claimed by Defendants cooperating with
the Department of Justice, thus increasing three-fold the potential damages available to the
plaintiffs he represented (In re Aftermarket Automotive Lighting Products Antitrust Litigation,
2013 WL 4536569 (C.D.Ca. 2013)) and he obtained the denial of a motion to dismiss based upon
the Foreign Trade Antitrust Improvements Act (“FTAIA”) in a case that helped set the standard
for FTAIA dismissal motions (Fond du Lac Bumper Exchange, Inc. v. Jui Li Enterprise Co. Ltd.,
et al; 753 F. Supp.2d 792 (E.D.Wis. 2010)).

Jason has been appointed by federal courts around the country as plaintiffs’ class counsel in over
a dozen cases, which have recovered hundreds of millions of dollars for his clients. He was
chosen by the Judges of the Southern District of California to serve as a lawyer representative
since 2017, is part of the planning committee for the ABA’s Institute on Class Actions, and
regularly speaks at CLE seminars and publishes articles on class and antitrust issues. He was
recognized as “Best of the Bar” by the San Diego Business Journal in 2017, a “Man of
Influence” by San Diego Metro magazine in 2019 and a 2020 Top Antitrust Attorney by
California’s Daily Journal. He serves on the Board of both the American Association for Justice
and the Consumer Attorneys of California, has an AV rating and has been selected by his peers
as a Super Lawyer for the last eight consecutive years.



                                              2
       CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 4 of 18



Education

   •    Tulane Law School, J.D. cum laude 1997
        Honors: Winner, Nathan Burkan Memorial Writing Competition by ASCAP Law
        Journal: Tulane Journal of International and Comparative Law, Assistant Executive
        Editor
   •    University of California, San Diego, B.A. 1993
   •    Honors: Provost’s Honor List

Community Involvement

   •    San Diego Museum of Man, Balboa Park (Board of Trustees)
   •    San Diego Regional Economic Development Corporation (Policy Committee)
   •    ElderHelp of San Diego (Fundraising Committee Member)
   •    YMCA Adventure Guides (Circle Chief)

Professional Organizations

   •    American Bar Association (Member)
   •    American Association for Justice (Board of Governors)
   •    Consumer Attorneys of California (Board of Directors, Board of Governors)
   •    Consumer Attorneys of San Diego (Member)
   •    San Diego County Bar Association (Member)
   •    American Bar Foundation (Fellow)
   •    The National Trial Lawyers, Top 100 (Member)




                                           3
       CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 5 of 18




Jason M. Lindner
Partner

Jason’s practice includes litigation of antitrust, unfair competition,
complex business, California wage and hour, Fair Labor Standards
Act, and other general class action litigation. He has been involved in
all aspects of civil litigation in both federal and state courts.

Jason has successfully represented plaintiffs in federal Section 1 and
Section 2 Sherman Act cases and in state law actions alleging unfair business practices.
He has also represented classes of plaintiff employees under both the FLSA and under
California State wage and hour statutes. He has served as lead counsel and in senior
litigation roles in numerous class actions, which have collectively recovered billions of
dollars for plaintiffs.

Education

   •    University of Miami, B.A., cum laude, 1997
   •    University of Pennsylvania, J.D., 2000

Community Involvement & Publications

   •    Super Lawyers – San Diego 2015-2018
   •    Twice received the Wiley M. Manuel award for excellence in providing Pro Bono Legal
        Services
   •    “Class Action Litigation in the United States and Mexico” – San Diego Bar Panelist and
        Author (October 2012)
   •    “How Does a Participant Withdraw From a Conspiracy?” Section of the American Bar
        Association Section of Antitrust Law’s Proof of Conspiracy Under the Federal Antitrust
        Law
   •    “Background of the Illinois Brick Decision,” Appendix, American Bar Association
        Section of Antitrust Law’s Indirect Purchaser Litigation Handbook
   •    Co-Author, “Monopolization in Telecommunication Markets,” Chapter of American Bar
        Association Section of Antitrust Law’s Telecommunications and Antitrust Practice Guide




                                             4
     CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 6 of 18




Dylan J. McFarland
Of Counsel

Dylan brings a wealth of knowledge and experience to the practice of
complex commercial civil litigation. Most recently he worked at
Heins Mills & Olson, PLC, first as a partner and then as of counsel,
where he represented plaintiff classes comprising individuals,
governmental entities, and closely and publicly held corporations
asserting violations of antitrust, securities fraud, unfair competition,
and consumer protection laws. During his career, Dylan has first-chaired more than two dozen
trials, and has briefed and argued numerous appeals in both federal and state courts.

Dylan has participated in some of the nation’s largest and most challenging cases. In the arena of
securities fraud, for example, he was the principal brief writer for the plaintiff shareholder class
in In re AOL Time Warner Securities Litig. (S.D.N.Y.), which achieved a $2.65 billion recovery
for shareholders who allegedly suffered losses as a result of the merger of AOL and Time
Warner. He played a similar role in In re Broadcom Corp. Securities Litig. (C.D. Cal.), which
recovered $150 million for shareholders of a semiconductor manufacturer.

Dylan has also been involved in a number of antitrust class actions that have resulted in large
recoveries. Examples include In re Municipal Derivatives Antitrust Litig. (S.D.N.Y.) (alleging
bid-rigging of municipal derivatives by brokers and financial institutions); In re TFT-LCD (Flat
Panel) Antitrust Litig. (N.D. Cal.) (alleged price-fixing by producers of LCD screens); In re
LIBOR-Based Financial Instruments Antitrust Litig. (S.D.N.Y.) (alleging conspiracy by British
Bankers’ Association member banks to manipulate London InterBank Offered Rates); In re
Payment Card Interchange Fee and Merchant Discount Antitrust Litig. (E.D.N.Y.) (representing
opt-out merchants alleging conspiracy by Visa, Mastercard and their network banks to charge
excessive fees for accepting their brand credit and debit cards); In re Lidoderm Antitrust
Litig. (N.D. Cal.) (alleging anticompetitive conduct by pharmaceutical companies to delay
generic competition with Lidoderm transdermal patches); In re Foreign Exchange Benchmark
Rates Antitrust Litig. (S.D.N.Y.) (alleging conspiracy by international financial institutions
to manipulate foreign exchange currency rates).

Dylan also worked on class actions arising in other areas of law, including In re National Hockey
League Players’ Concussion Injury Litig. (D. Minn.) (alleging negligence claims against the
NHL on behalf of retired NHL hockey players for concussion-related brain injuries); In Re
Target Corporation Customer Data Security Breach Litigation (D. Minn.) (seeking damages for
Target customers caused by one of the largest payment card security breaches in U.S.
history); Simmons v. Kemp (D. Minn.) (recovering a $100 million payment from HUD on behalf
of the Minneapolis Public Housing Authority and Minneapolis Community Development
Agency as part of a consent decree to remedy unlawful racial segregation in the original siting of
public housing in Minneapolis).

In addition to his private practice, Dylan was an adjunct Professor of Law from 1997 to 2002 at
the Mitchell Hamline School of Law in St. Paul, Minnesota, which has one of the top-



                                             5
       CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 7 of 18




rated clinical programs in the country. In that program he taught law students trial skills,
appellate advocacy and legal writing.

Education

Harvard Law School
J.D. cum laude

   •    Note and Comment Editor, Harvard Civil Rights–Civil Liberties Law Review
   •    Legal Writing teaching assistant
   •    Harvard University varsity men’s track & field and cross–country (one year)

University of Minnesota Medical School
No degree

University of Minnesota
B.A. summa cum laude

   •    Phi Beta Kappa
   •    Varsity men’s track & field and cross–country

Community Involvement & Publications

   •    Former “Super Lawyer,” Minnesota Law & Politics
   •    Former “Rising Star,” Minnesota Law & Politics
   •    “Litigation Star,” Benchmark Plaintiff: The Definitive Guide to America’s Leading
        Plaintiff Firms & Attorneys




                                              6
     CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 8 of 18




Fatima Brizuela
Associate

Fatima’s practice includes antitrust, unfair competition, and consumer
protection litigation with a focus on complex class action matters
involving price-fixing, illegal tying, and unlawful monopolization.
Fatima has represented classes of individuals and businesses harmed
 by anticompetitive conduct from initial pre-suit evaluation of claims
all the way through to class certification and final approval of final
settlements. Fatima’s recent work includes representation of a class of participants who traded
futures and options in the foreign exchange market, alleging that defendant banks colluded to
manipulate foreign exchange rates, in In re Foreign Exchange Benchmark Rates Antitrust
Litigation (S.D.N.Y.); In re Cathode Ray Tube Antitrust Litigation (N.D. Cal.) (representing an
end-user class of businesses and consumers alleging that manufacturers of cathode ray tubes
conspired to fix, raise, maintain, and/or stabilize prices, thereby harming end-users who paid
artificially inflated prices for CRT products); In re Disposable Contact Lens Antitrust
Litigation (M.D. Fla.) (representing a class of consumers alleging that manufacturers of
disposable contact lenses engaged in a “hub and spoke” conspiracy to coordinate prices through
what defendants characterized as “unilateral pricing policies”).


Education

California Western School of Law, J.D. 2015
Honors: Wiley M. Manuel award recipient providing Pro Bono Legal Services
Associate Writer, California Western International Law Journal
AMJUR – Antitrust Law

Rutgers University, B.A. 2009
Honors: Summa Cum Laude
Phi Beta Kappa
Pi Sigma Alpha




                                           7
     CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 9 of 18




Teresa Jones
Attorney

Teresa’s practice includes antitrust, unfair competition, and consumer
protection litigation with a focus on complex class action matters.

Most recently she worked at Heins Mills & Olson, PLC, where she
represented plaintiff classes asserting violations of antitrust, securities
fraud, unfair competition, and consumer protection laws.

During her career, Teresa represented plaintiffs in a number of antitrust class actions alleging
anticompetitive conduct by pharmaceutical companies to delay entry of lower priced generic
drugs into the market, including In re Lidoderm Antitrust Litigation, MDL No. 2521 (N.D.
Cal.)(resulting in the September 2018 final approval of a $104.75 million settlement, a week
before jury selection, representing one of the largest recoveries by end-payors in a federal “pay-
for-delay” generic suppression case in more than a decade); In re Aggrenox Antitrust
Litigation, MDL No. 2516 (D. Conn.) (resulting in July 2018 final approval of a $54 million
settlement for the end-payor plaintiffs), and In re Lipitor Antitrust Litigation MDL No. 2332
(D.N.J.) (antitrust claims for alleged patent fraud, sham litigation and an anti-competitive reverse
payment scheme on behalf of proposed class of indirect purchasers).

She is currently working on In re Generic Pharmaceuticals Pricing Antitrust Litigation, MDL
2724 (ED Pa) (a massive nationwide case alleging that dozens of the world’s largest drug
makers conspired to raise prices, allocate the market, and prevent competition on commonly
used generic drugs); In re Interior Molded Doors Antitrust Litigation, 3:18-cv-00718-JAG (E.D.
Va.)and 3:18-cv-00850-JAG (E.D. Va.) (alleging that the two largest producers of interior
molded doors entered into an illegal price fixing agreement to control the market for interior
doors); and,In re Diisocyanates Antitrust Litigation, MDL No. 2862 (alleging a conspiracy to fix
prices for MDI and TDI products, the precursor ingredients for polyurethane foam).

Teresa’s prior experience includes some of the most notable antitrust cases in the country, such
as In re Target Corporation Customer Data Security Breach Litigation (D. Minn.) (representing
consumers against Target Corporation arising from one of the largest payment card security
breaches in U.S. history); In re Domestic Drywall Antitrust Litigation (E.D. Pa.) (supply and
price-fixing claims against manufacturers of gypsum wallboard); Fond Du Lac Bumper
Exchange, Inc., et. al. v. Jui Li Enterprise Company, Ltd., et. al. (E.D. Wis.) (supply and price–
fixing claims against manufacturers and distributors of aftermarket automotive sheet metal
parts); In re Plasma Derivative Protein Therapies Antitrust Litigation (N.D. Ill.) (supply and
price-fixing claims against manufacturers of plasma-derivative protein therapies); In
rePolyurethane Foam Antitrust litigation, MDL. No. 2196 (N.D. Ohio) (price-fixing claims on
behalf of a class of direct purchasers); Glaberson v. Comcast Corp. (E.D. Pa.) (antitrust claims
against cable services provider on behalf of subscribers); and In re AOL Time Warner
Securities Litigation (S.D.N.Y) (securities fraud claims on behalf of AOL and Time Warner
shareholders, achieving a $2.65 billion recovery for the plaintiff shareholder class).




                                               8
       CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 10 of 18




Prior to Heins Mills and Olson, Teresa was part of the trial team in a large antitrust class action
lawsuit against a major software company which settled in 2007 after several months of trial for
$180 million.

Teresa graduated magna cum laude from William Mitchell College of Law and is admitted to
practice in the state courts of Minnesota, the U.S. District Court for the District of Minnesota,
and the United States Court of Appeals for the Eighth Circuit. Teresa has held leadership
positions in the Minnesota State Bar Association, Hennepin County Bar Association and
American Bar Association.

Education

   •     William Mitchell College of Law, St. Paul, MN., J.D. 1996
         Honors: Magna Cum Laude

   •     University of Minnesota, Minneapolis, MN., B.A. 1992
         Honors: Honors Major: Sociology / Criminology




                                             9
    CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 11 of 18




                                         Case Results

     Hartley LLP attorneys have achieved successful results in all forms of
       complex class action litigation. Below are a select few examples.
In re: Urethane Antitrust Litig., No. 04-md-01616 (D. Kan.)

Hartley LLP attorneys were appointed Co-Lead Counsel for plaintiffs by the court in this
nationwide antitrust MDL case. The complaints asserted a class action on behalf of companies in
the United States that purchased the input chemicals to manufacture polyurethane products.
Polyurethane is made by the combination of a polyol and an isocyanate. The two major polyols
used are polyester polyols and polyether polyols. This first Urethanes class action concerned a
conspiracy to fix and raise the prices of polyester polyols manufactured by Crompton/Chemtura,
Bayer, Rhein Chemie and Uniroyal Chemical. The case settled for over $33 million.

Aftermarket Automotive Lighting Prods. Antitrust Litig., No. 09-ML-2007 (C.D. Cal.)

Hartley LLP attorneys were the first to file this case behalf of a class of businesses that purchased
aftermarket automotive lighting products. Months after the civil antitrust cases were filed, the
United States Department of Justice intervened in the case and announced their criminal
investigation of Defendants antitrust violations. Hartley LLP attorneys, as court-appointed Lead
Counsel, worked in conjunction with the DOJ attorneys to bring the case to a successful resolution.
The defendants included Taiwan-based companies and their U.S. subsidiaries that manufactured
and sold replacement automotive lighting products such as headlights and taillights to businesses
around the country. Hartley LLP attorneys reviewed millions of pages of foreign language
documents and took numerous foreign language depositions of defendants. The case settled weeks
before trial was scheduled to commence for over $53 million.

Fond du Lac Bumper v. Gordon, et al., No. 09-CV-0852 (E.D. Wis.)

Hartley LLP attorneys spent months investigating this proprietary case before filing it in 2009.
Hartley LLP are court-appointed Lead Counsel on behalf of companies in the U.S. that purchased
automotive sheet metal parts, such as hoods, fenders, and panels. The case alleges that each of the
defendants, all of which are located in Taiwan, conspired to fix the prices of aftermarket sheet
metal products sold in the United States. Defendants implemented their conspiracy in several ways,
including routine price fixing agreements, client allocation, and joint tooling agreements in which
some Defendants mothballed their tools for making certain parts in order to give production control
to a single Defendant, eliminating competition for the tool and setting higher prices for customers.
Hartley LLP attorneys have recovered $30 million from the Taiwan Defendants so far, and
continue to litigate against the remaining Defendants.




                                             10
     CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 12 of 18




Spangler, et al., v. National College of Technical Instruction, et al., No. 14-cv-03005-DMS-
RBB (S.D. Cal.)

Hartley LLP attorneys were appointed class counsel for a class of students of NCTI, a subsidiary
of AMR, one of the country’s largest provider of emergency medical responders. Those students
alleged that NCTI failed to timely provide the necessary internships as required under the law,
misrepresented the duration of instruction before eligibility for licensing as an EMT, and
misrepresented the potential for job placement, among many other violations. Even before trial or
settlement of the action, Hartley LLP attorneys obtained summary judgment in favor of class
members on misrepresentations that NCTI students would receive preferential treatment when
seeking jobs with AMR. The case then settled, providing hundreds of thousands of dollars in
restitution to students who were delayed in their internships.

Steve Johnson and Scott Sollitt v. U.S. Bank National Assn., No. 3:19-cv-0286-JLS-LL (S.D.
Cal.)

Hartley LLP represented US Bank loan originators. The complaint alleged that US Bank failed to
properly compensate its loan originators, including failing to pay commissions for work done if
the employee left US Bank before the loan closed. Judge Sammartino of the Southern District of
California granted preliminary approval of a settlement of $6.5 million in this class action on
behalf of California workers. The Court set a final approval hearing in August, 2020.

Johnson v. Harvest Management Sub Trs Corp., et al., No. 12-cv-00662 (S.D. Cal.)

Hartley LLP attorneys were co-class counsel on behalf of a class of California managers of
retirement communities who alleged that they were not properly paid for overnight shift work.
These class members worked in difficult conditions, caring for the sick and elderly, and often had
to respond to calls all throughout the night when staying at the facilities, but were not paid for that
time. Hartley LLP ultimately obtained a $5.5 million dollar settlement for the class.

In re: Bank of America Wage and Hour Employment Practices Litig., No. 10-md-02138 (D.
Kan.)

Hartley LLP attorneys litigated this case as court-appointed Co-Lead Counsel on behalf of a class
of all retail bank tellers, loan officers, and call center employees against one of the largest banks
in the nation. Class members alleged that, although the bank required overtime, it enforced
standards that caused class members to work off-the-clock. Class members also alleged that the
bank failed to properly provide meal and rest breaks, and that call center employees were not
properly compensated for pre- and post-shift work activities. Hartley LLP attorneys ultimately
obtained a $73 million dollar settlement for the class members.

Leiszler, et al. v. Align Technologies, No. 10-CV-2010 (N.D. Cal.)

Hartley LLP attorneys were Class Counsel for a class of more than 22,000 dentists against the
maker of Invisalign for unfair competition in suspending or decertifying dentists who did not



                                              11
    CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 13 of 18




prescribe a minimum number of new Invisalign cases. Align Tech unilaterally imposed new
restrictions and quota requirements as prerequisites to maintain dentists’ certification to prescribe
Invisalign after the dentists had already spent thousands of dollars and underwent training to obtain
certification. Hartley LLP attorneys obtained a settlement that amounted to a 100% recovery for
the class, with a value of more than $50 million in cash and non-cash relief.

Alfred T. Giuliano, et al. v. SanDisk Corporation, No. 10-cv-02787 (N.D. Ca.)

Hartley LLP attorneys were co-lead counsel for a class of purchasers of flash memory products
from Sandisk in this “Walker Process” antitrust litigation. Plaintiffs alleged that Sandisk
fraudulently obtained its “crown jewel” patents regarding flash technology that it then used to
exclude competitors and charge monopoly rents on its customer. The Northern District of
California certified the class of purchasers in the nation’s first class certification of a Walker
Process claim.

Moore v. The Geo Group, Inc., No. 37-2009-0098066 (Cal. Sup. Ct.)

Hartley LLP attorneys were Class Counsel in a case representing a group of officers working at
private correctional facilities who were not properly paid overtime due to an automatic rounding
of their time entries by the facilities’ computer systems. The class members ultimately received a
confidential settlement which was calculated to be well in excess of the actual time they were
owed.

Zeismer v. Linens-N-Things, No. 06-cv-1194 (S.D. Cal.)

Hartley LLP attorneys served as Lead Counsel for this nationwide consumer class action alleging
false representation of certain bed sheets. Linens N Things claimed that the thread count of its bed
sheets was more than twice what it actually was, according to laboratory tests. The settlement
resulted in replacement sheets available to every class member around the country.

In re: Capacitors Antitrust Litigation, No. 14-cv-03264-JD (N.D. Cal.)

Hartley LLP represents U.S. purchasers of aluminum and tantalum electrolytic capacitors and film
capacitors. Capacitors are a ubiquitous passive components found in virtually every electronic
device. They store an electric charge which allowed devices to remember data even when they are
powered down. The complaint alleges that the major manufacturers of capacitors conspired to fix
the prices of products sold in the United States. The defendants include including Panasonic
Corporation, SANYO Electric Co., Ltd., NEC TOKIN Corporation, KEMET Corporation, Nippon
Chemi-Con Corporation, United Chemi-Con, Inc., Fujitsu Ltd., Nichicon Corporation, AVX
Corporation, Rubycon Corporation, ELNA Co., Ltd., Matsuo Electric Co., Ltd., TOSHIN
KOGYO Co., Ltd., Holy Stone Enterprise Co., Ltd., Vishay Polytech Co., Ltd., ROHM Co., Ltd.,
Okaya Electric Industries Co., Ltd., Taitsu Corporation, Shinyei Kaisha, Nitsuko Electronics
Corporation, Nissei Electric Co., Ltd., Soshin Electric Co., Ltd., and Shizuki Electric Co., Ltd. A
criminal investigation by the U.S. Department of Justice into potential antitrust violations in the
capacitors industry is ongoing. To date, seven defendants, ELNA, Hitachi, Holy Stone, Matsuo,
NEC Tokin, Nichicon, and Rubycon, have pled guilty.



                                             12
    CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 14 of 18




Settlements with all but three defendants total $400 million. The case continues against the
remaining defendants, UCC and NCC.

Childers IV, et al. v. The New York and Presbyterian Hospital, et al., No. 12-cv-05414 (S.D.N.Y)

Hartley LLP attorneys represented thousands of medical students who conducted their residency
at New York Presbyterian Hospital (NYP), one of the largest hospitals in the country. The
complaints alleged that from 1995 to 2001 NYP took FICA taxes out of the residents’ paychecks,
which deductions were improper for students under a retroactive 2010 IRS rule. When NYP
residents asked NYP to file refund requests with the IRS, as every other hospital in the country
was doing, the residents learned that NYP had negotiated away its right to request a refund or
return of the FICA taxes it had taken from residents’ paychecks as part of a settlement NYP made
with the IRS in an unrelated dispute. Hartley LLP attorneys negotiated a settlement that got each
of the residents a significant portion of their FICA taxes back from NYP.

In Re: Korean Air Lines Co. Ltd. Antitrust Litig., MDL No. 07-01891 (C.D. Cal.)

Hartley LLP attorneys served as plaintiffs’ counsel in this nationwide class action against Korean
Airlines and Asiana Airlines. The plaintiffs alleged that the airlines conspired to fix flight
surcharges to passengers flying to and from the United States, costing the passengers millions of
dollars. Settlements were reached with the defendants, totaling $50 million in cash and $36 million
in flight vouchers.

In re: Buspirone Antitrust Litig., MDL No. 1410 (S.D.N.Y)

Hartley LLP lawyers represented plaintiffs in this nationwide class action against the manufacturer
of the drug Buspar for artiﬁcially inﬂating prices. The case settled for $535 million.

In re: Relafen Antitrust Litig., No. 01-12239-WGY (D. Mass.)

Hartley LLP attorneys represented the world’s largest pork producer and only self-insured plaintiff
in a nationwide class action against the company manufacturing the drug Relafen for artiﬁcially
inﬂating prices. The case settled for $75 million.

In re: Methionine Antitrust Litig. No. 00-1311 (N.D. Cal.)

Hartley LLP attorneys represented the largest plaintiff in a nationwide class action for price ﬁxing
an animal feed additive. The case settled for $109 million.




                                            13
    CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 15 of 18




                                     Active Litigation

Hartley LLP is constantly involved in prosecution of many forms of complex
class action litigation. Below are a few examples of our currently-active cases.

In re: Diisocyanates Antitrust Litig., No. 2:18-mc-01001-DWA (W.D. Pa.)

Hartley LLP was appointed co-lead counsel in this nationwide antitrust price-fixing action. The
complaint alleges that the prices of isocyanates MDI and TDI which, when combined with polyols
form a polyurethane, were artificially manipulated by their manufacturers. Bayer, BASF,
Covestro, Huntsman, Dow, and Mitsui are alleged to have jointly raised prices and engaged in
coordinated efforts to close manufacturing plants that limited production and increased prices. The
majority of these defendants were previously subpoenaed by the Department of Justice as part of
a government investigation into this industry.

Jessica Robinson, et al. v. Jackson Hewitt, Inc., et al., No. 2:19-cv-9066- SDW-ESK (N.J.)

Hartley LLP was appointed co-lead counsel in this class action against the tax preparing firm
Jackson Hewitt. The complaint alleges an illegal conspiracy among Jackson Hewitt companies
not to solicit or poach each other’s employees. The effect of these agreements was to depress
employees’ wages, restrict their ability to move jobs, and limited their leverage to negotiate
better pay. The damaging effect was emphasized by the fact that these workers had a unique
skillset with the Jackson Hewitt model that made defendants natural alternative employers for
these workers across more than 6,000 locations. The case is pending in the District of New
Jersey

Persian Gulf, Inc. v. BP West Coast Products LLC, et al., No. 3:14-cv-1749-DMS-AGS (S.D.
Cal.)

Hartley LLP represents a California class of direct purchasers of gasoline in this antitrust case
against the country’s largest refiners, BP, Exxon, Chevron, Shell, Valero, Tesoro, Phillips66 and
others. The complaint alleges that the defendants coordinated plant shutdowns, exported specially
formulated CARBOB outside of California and otherwise conspired to manipulate the market to
keep the price of California gasoline artificially high.

BLS Pharma, Inc. v. Inovio Pharmaceuticals, Inc. and Genetronics, Inc., No. 30-2019-
01119045 (Orange County Superior Court)

Hartley LLP represents BLS Pharma in a breach of contract and misrepresentation case against
Inovio (NASDAQ-INO) and Genetronics. The lawsuit alleges that Inovio refused to honor its
obligation to supply needle-free syringes (Zetajets) to BLS, which were needed for its
testosterone therapy drug-device combination (DDC). BLS’s DDC, which presented a clear path
to FDA approval, was the only one of its kind and would have permitted patients to administer
testosterone in their own homes without the expense, discomfort and infection risk of a needle
puncturing the skin. Despite receiving a purchase order, issuing an invoice and receiving


                                            14
    CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 16 of 18




payment, Inovio flatly refused to supply the syringes and provided no legitimate reason for the
breach.

Inclusive Access Course Materials Antitrust Litigation, MDL No. 2946 (JPML) and David
Cabral v. Cengage Learning, Inc., et al., No. 1:20-cv-3660 (S.D. NY)

Hartley LLP represents a putative class of all students who purchased higher education course
materials via the publishers’ “Inclusive Access” agreements. Inclusive Access agreements
provide access codes for students to use on the Publishers’ proprietary platform where they
access their textbooks and other course materials. While students are able to opt out of the
Inclusive Access agreements, the opt out process is misleading and confusing, essentially locking
students into using it. This structure effectively denies students the ability to purchase used
course materials or seek competitive market prices, and moreover, prohibits students from
reselling their course materials once a course has concluded.

Turlock v. Merck & Co., Inc., No. 18-cv-00352 (E.D. Va.)

Hartley LLP is pursuing claims on behalf of end-payors of the prescription drug ExForge, which
is used to treat high blood pressure. The complaint, filed in the Southern District of New York,
alleges that Novartis, Par (now part of Endo) conspired to keep a cheaper generic version of
ExForge off the market starting in 2012. Novartis’ patent for ExForge expired in 2012, and under
the federal Hatch-Waxman Act, Par Pharmaceuticals was poised to introduce a generic version of
ExForge in the U.S.. Instead, Par agreed with Novartis to not bring a generic version to market in
exchange for over $100 million in cash value from Novartis. The branded drug ExForge sells over
$400 million annually in the United States alone, so with generic versions taking 80% or more of
a market at an average discount of 50% off the price, buyers of the drug suffered hundreds of
millions of dollars in damages, according to the complaint.

In re: Zetia (Ezetimibe) Antitrust Litig., No. 18-md-02836 (E.D. Va.)

Hartley LLP represents the Turlock Irrigation District in this end-payor antitrust action alleging
that Merck, Schering-Plough, and Glenmark Pharmaceuticals conspired to keep the generic
version of the drug Zetia, used to reduce cholesterol and prevent the buildup of plaque in arteries,
off the market and thus keep prices at inflated levels.

In re: Railway Industry Employee No-Poach Antitrust Litig., No. 18-mc-00798 (W.D. Pa.)

Hartley LLP represents one of the named plaintiffs pursuing antitrust claims on behalf of
employees against Wabtec and Knorr-Bremse. These companies agreed not to solicit, hire, or
poach each other’s employees in order to keep wages suppressed. These no-poach agreements
restricted competition for their workers, which limited workers’ access to better job opportunities,
restricted their mobility, and deprived them of significant information that they could have used to
negotiate for better terms of employment.




                                            15
    CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 17 of 18




In re: Packaged Seafood Products Antitrust Litig., No. 15-md-02670 (S.D. Cal.)

Hartley LLP represents named plaintiff Trepco Inc. in this nationwide price-fixing case. The
complaint alleges that the country’s largest packaged seafood and canned tuna producers,
including Starkist, Chicken of the Sea and Bumble Bee, conspired to artificially raise the prices of
packaged seafood products sold in the United States. The case implicates over $10 billion of U.S.
commerce, and was the subject of a Department of Justice investigation that has already led to
multiple criminal guilty pleas among senior executives of the defendant companies. Hartley LLP
continues to prosecute the civil action, seeking damages on behalf of purchasers of packaged
seafood that overpaid as a result of the unlawful conspiracy.

In re: Capacitors Antitrust Litigation, No. 14-cv-03264-JD (N.D. Cal.)

Hartley LLP represents U.S. purchasers of aluminum and tantalum electrolytic capacitors and film
capacitors. Capacitors are a ubiquitous passive components found in virtually every electronic
device. They store an electric charge which allowed devices to remember data even when they are
powered down. The complaint alleges that the major manufacturers of capacitors conspired to fix
the prices of products sold in the United States. The defendants include including Panasonic
Corporation, SANYO Electric Co., Ltd., NEC TOKIN Corporation, KEMET Corporation, Nippon
Chemi-Con Corporation, United Chemi-Con, Inc., Fujitsu Ltd., Nichicon Corporation, AVX
Corporation, Rubycon Corporation, ELNA Co., Ltd., Matsuo Electric Co., Ltd., TOSHIN
KOGYO Co., Ltd., Holy Stone Enterprise Co., Ltd., Vishay Polytech Co., Ltd., ROHM Co., Ltd.,
Okaya Electric Industries Co., Ltd., Taitsu Corporation, Shinyei Kaisha, Nitsuko Electronics
Corporation, Nissei Electric Co., Ltd., Soshin Electric Co., Ltd., and Shizuki Electric Co., Ltd. A
criminal investigation by the U.S. Department of Justice into potential antitrust violations in the
capacitors industry is ongoing. To date, seven defendants, ELNA, Hitachi, Holy Stone, Matsuo,
NEC Tokin, Nichicon, and Rubycon, have pled guilty. Settlements with all but three defendants
total $400 million. The case continues against the remaining defendants, UCC, NCC and Mitsui.

Fond du Lac Bumper v. Gordon, et al., No. 09-CV-0852 (E.D. Wis.)

Hartley LLP attorneys spent months investigating this proprietary case before filing it in 2009.
Hartley LLP are court-appointed Lead Counsel on behalf of companies in the U.S. that purchased
automotive sheet metal parts, such as hoods, fenders, and panels. The case alleges that each of the
defendants, all of which are located in Taiwan, conspired to fix the prices of aftermarket sheet
metal products sold in the United States. Defendants implemented their conspiracy in several ways,
including routine price fixing agreements, client allocation, and joint tooling agreements in which
some Defendants mothballed their tools for making certain parts in order to give production control
to a single Defendant, eliminating competition for the tool and setting higher prices for customers.
Hartley LLP attorneys have recovered $30 million from the Taiwan Defendants so far, and
continue to litigate against the remaining Defendants.




                                            16
    CASE 0:20-cv-01319-JRT-HB Document 29-3 Filed 07/17/20 Page 18 of 18




In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, No. 05-md-
01720 (E.D.N.Y)

Hartley LLP attorneys are part of the executive committee in this ground-breaking antitrust case,
one of the largest in U.S. history. In it, merchants challenged the very structure of the credit card
industry, asserting that the setting of interchange fees by credit card associations and banks
constitutes illegal price fixing. The case also challenges the credit card associations’ ability to
constrain merchant choice by not allowing surcharge fees or minimum purchase amounts for
credit card use. The parties reached a settlement on September 18, 2018 for up to $6.26 billion in
cash for merchants across the country. The settlement is currently pending court approval.




                                             17
